Title: To Thomas Jefferson from John Jay, 6 September 1779
From: Jay, John
To: Jefferson, Thomas



Sir
Philadelphia 6th: Septr: 1779

You will receive herewith enclosed a copy of an Act of Congress of the 4th: Inst, giving Lieut. Colonel Simms leave of Absence from  his Regiment until the 20th Novr. next, together with copies of two letters on that subject, one from General Washington of the 19th: Ulto. the other from Lieut. Coll: Simms of the 2nd: Inst. It is the wish of Congress that Coll: Simms may be enabled to join his Regiment as speedily as possible and that such measures may be taken relative to the business which calls him to Virginia as may render applications for like Indulgences from other officers under similar circumstances unnecessary.
I have the honor to be with great Respect and Esteem Your Excellencys Most Obedient Servant,

John JayPresid

